Citation Nr: 1030287	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-43 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 
1967.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO) 
which denied service connection for PTSD.

The Veteran testified at an April 2007 Board hearing; the hearing 
transcript has been associated with the claims file.

The Board remanded the case to the RO for further development in 
August 2007.  Development has been completed and the case is once 
again before the Board for review.

Because medical evidence of record reflects diagnoses of anxiety 
disorder not otherwise specified (NOS), major depressive 
disorder, and panic disorder, the Board has recharacterized the 
issue on appeal as entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for 
benefits for one psychiatric disability also encompassed benefits 
based on other psychiatric diagnoses and should be considered by 
the Board to be within the scope of the filed claim).


FINDING OF FACT

The Veteran is shown by competent medical evidence to have 
anxiety disorder NOS, and PTSD with major depressive disorder and 
panic disorder, etiologically related to active service.  The 
Veteran's claimed stressors are adequately supported by objective 
evidence of record and are deemed by a VA psychologist to be 
sufficient to produce a diagnosis of PTSD.


CONCLUSION OF LAW

Anxiety disorder NOS, and PTSD with major depressive disorder and 
panic disorder were incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a November 2002 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for which 
the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing 
corrective notice in March 2006.  The RO readjudicated the case 
in a January 2007 supplemental statement of the case (SSOC).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
a VA examination in March 2010.  38 C.F.R. § 3.159(c)(4) (2009).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims folder and medical records contained 
therein; contains a description of the history of the disability 
at issue; documents and considers the Veteran's complaints and 
symptoms and his reported stressors; includes a psychiatric 
examination and psychiatric testing; and contains a clear 
diagnosis and an opinion with regard to etiology the Veteran's 
diagnosed psychiatric disability.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record 
is complete and the case is ready for review.



B.  Law and Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).  Service connection is also 
possible for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, types, 
and circumstances of service, as shown by the veteran's military 
records and all pertinent medical and lay evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.304(f) (2009).  The evidence necessary 
to establish the occurrence of an in-service stressor for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy." Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, then 
the Veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service." Id. 

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not related 
to combat, the Veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the Veteran's testimony or statements.  
See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration 
of every detail, including the Veteran's personal participation 
is not required; rather the Veteran only needs to offer 
independent evidence of a stressful event that is sufficient to 
imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002) (holding that a veteran need not corroborate his 
actual physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder 
(PTSD) by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  75 
Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f)(3) as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

The Veteran's identified stressors in this case are not combat-
related.  The Board notes that because the Veteran's identified 
stressors are not related to the Veteran's fear of hostile 
military or terrorist activity, the revised regulations do not 
apply in this case.  

In various lay statements, during his VA examinations, and during 
his Board hearing, the Veteran identified several noncombat-
related stressors associated with his duty as a medical corpsman.  
He indicated that with little training, he had to provide 
emergency medical care to the wounded.  He indicated that on one 
occasion he had to retrieve an injured man while under sniper 
fire.  He reported that a Thai National friend of his, a merchant 
marine, was helping to unload cargo when a cargo box fell on top 
of him.  The Veteran indicated that this incident had occurred 
around September or October 1967.  Operational Reports-Lessons 
Learned (OR-LL) covering the period from January to December 1967 
document the hiring of local Nationals, such records did not 
describe the incident as described by the Veteran.  The Veteran 
also reported that a close friend, a Thai National interpreter, 
was involved in an Army vehicular accident in early 1967, 
possibly in February or March.  He was sent to the scene and 
discovered his dying friend.  The Veteran had to pick up his 
friend's body eight hours later.  

The Veteran's service personnel records and Form DD 214 show that 
that the Veteran served as a medical corpsman prior to service in 
Thailand and served as an ambulance orderly in Thailand from 
January 1967 to December 1967 with the 162nd Medical Detachment.  
The Veteran's Form DD 214 and service personnel records do not 
confirm that he was engaged in combat with the enemy.  

Service treatment records do not reflect any psychiatric problems 
in service.  

Private treatment records show that the Veteran was seen for an 
acute anxiety reaction in August 1975.  He was seen for 
depression on several occasions in 1976 and in 1981.

VA treatment records show that the Veteran was diagnosed with 
anxiety disorder NOS in March 1990.  The Veteran was admitted to 
a private hospital in July 1992 for chest pain.  He was diagnosed 
with anxiety and depression with panic attacks.  During a 
February 1994 VA general medical examination the Veteran reported 
having nervous problems beginning in 1972.  He was receiving 
treatment for depression and anxiety at VA at that time.  

A May 2006 VA treatment report noted that the Veteran had a 
positive PTSD screen.  A June 2006 VA psychiatry progress note 
shows that the Veteran reported having frequent anxiety and panic 
attacks.  The Veteran had an Axis I diagnosis of PTSD with 
secondary major depressive disorder and probable panic disorder.   
A June 2006 addendum to the psychiatry progress note shows that 
the Veteran's diagnoses included adjustment disorder, major 
depression, anxiety disorder, panic disorder, anticipatory 
anxiety, and dysthymic disorder.  The VA psychiatrist stated that 
an October 1998 letter from the Veteran's prior physician noted 
treatment for depression and anxiety for the past ten years on 
and off.  He was hospitalized for major depression in 1996.  He 
had his first bout of depression in 1975 and again in 1976.  

A January 2007 social work note shows that the Veteran reported 
stressors, including bringing back mangled bodies with the 
responsibility of trying to keep injured soldiers alive with 
minimal training.  The Veteran reported witnessing injured 
soldiers covered in blood with bones sticking out as well as 
other gruesome injuries.  He indicated that he could not get 
these images out of his head.  The VA social worker indicated 
that the Veteran's stressor involved actual or threatened death 
or serious injury, or a threat to the physical integrity to self 
or others, and that the Veteran's response involved intense fear, 
helplessness, or horror.  She described the Veteran's 
symptomatology and the effects of his symptoms on his family 
life.  The VA social worker stated that in her opinion, the 
Veteran had been suffering with PTSD for decades.  
 
VA treatment records dated from 2008 to 2010 show that the 
Veteran continues to be followed by a VA psychiatrist for PTSD 
with major depressive disorder and panic disorder.  A February 
2010 treatment note from the Veteran's psychiatrist also included 
a description of the Veteran's identified stressors. 

The Veteran was afforded a comprehensive VA examination in March 
2010 VA to determine if his identified stressors were sufficient 
to produce a diagnosis of PTSD, and to determine if the Veteran 
had an acquired psychiatric disorder that was incurred in 
service.  The VA psychologist reviewed the Veteran's claims file.  
The VA examiner discussed the Veteran's medical history, 
including his past treatment and hospitalizations for anxiety 
disorder and depression in the 1970s, 1980s, and 1990s.  The 
Veteran's military history was discussed, as well as his post 
military psychosocial history.  A mental status examination was 
completed.  The VA examiner identified the Veteran's in-service 
stressors.  The Veteran served as a medical specialist in the 
Army.  He was deployed to Thailand from January 1967 to December 
1967.  He reported providing medical care to one individual who 
had been in a motorcycle accident and was missing part of his 
face.  He also provided emergency first aid to wounded soldiers.  
The Veteran's camp was not attacked, but he reported that he came 
under sniper fire when he went outside of the camp to provide 
care to a soldier who had injured his leg.  In evaluating the 
Veteran's PTSD stressors, the VA examiner found that the Veteran 
had exposure to a war zone and that he had witnessed severe human 
suffering.  The Veteran's PTSD symptoms were described by the VA 
examiner.  PTSD testing was also completed, including the 
Clinician Administered PTSD scale and a Structured Clinical 
Interview for DSM-IV.  Based on psychometric data, the VA 
examiner found that the Veteran did not meet the criteria for 
PTSD.  In that regard, the VA examiner stated that the Veteran 
endorsed two avoidance or numbing symptoms from Criterion C, and 
the threshold was three symptoms.  The VA examiner stated, 
however, that the Veteran's stressors met the DSM-IV stressor 
criterion.  The Veteran was diagnosed with anxiety disorder NOS.  
The VA examiner stated in conclusion that the Veteran did not 
meet the criteria for PTSD; however, he did satisfy the criteria 
for anxiety disorder NOS and this was the result of the Veteran's 
duty as a medical corpsman and ambulance orderly in Thailand.  

In an April 2010 addendum, the VA examiner again identified the 
Veteran's claimed stressor.  He stated that the Veteran was 
diagnosed with anxiety disorder NOS in the March 2010 examination 
because he fell one symptoms short of meeting the threshold for a 
diagnosis of PTSD.  He stated that when anxiety disorder NOS was 
diagnosed for a "subthreshold PTSD" condition, or a 
constellation of symptoms that do not entirely satisfy the 
criteria for PTSD, it could be a delayed onset psychiatric 
disorder.  The VA examiner opined that the Veteran's anxiety 
disorder symptoms were related to the Veteran's military service 
in part because he reported intrusive memories and nightmares 
involving traumatic experiences that he had during his military 
service in Southeast Asia.  In addition the Veteran's VA treating 
psychiatrist attributed the Veteran's symptoms to his service in 
the military.  

In the present case, the Veteran identified several non-combat 
stressors related to his duties as a medical corpsman and 
ambulance orderly.  Service records indicate that the Veteran was 
a medical corpsman, and while stationed in Thailand from January 
1967 to December 1967, an ambulance orderly.  The Veteran's 
reported stressors, associated with treating wounded persons, are 
consistent with the circumstances and conditions of his duty as 
either a medical corpsman or ambulance orderly.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  
The Board finds that the Veteran's service records are sufficient 
to verify the Veteran's reported stressors related to his general 
duties as a medical corpsman.  Corroboration of every detail is 
not required.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  In 
light of the foregoing, the Board finds that the record provides 
credible evidence supporting the occurrence of the Veteran's the 
claimed in-service stressors.  See 38 U.S.C.A. § 1154(a). "When a 
veteran seeks benefits and the evidence is in relative equipoise, 
the law dictates that the Veteran prevails." Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); See also 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7 (2009).

In the present case, a VA psychologist has confirmed that the 
Veteran's identified stressors are adequate to support a 
diagnosis of PTSD.  The Veteran's VA psychiatrist has also noted 
the Veteran's identified stressors during the course of the 
Veteran's treatment for PTSD.  The Veteran continues to have a 
DSM-IV diagnosis of PTSD with major depressive disorder secondary 
to PTSD and panic disorder.  A VA psychologist diagnosed the 
Veteran with anxiety disorder NOS, during a March 2010 VA 
examination, finding that the Veteran did not meet the criteria 
for PTSD.  The VA psychologist found, nonetheless, the Veteran's 
anxiety disorder NOS, described as a subthreshold PTSD, was 
related to the Veteran's military service.  It is clear from the 
medical evidence of record, that the Veteran's current 
psychiatric symptoms are related to his identified in-service 
stressors.   The Veteran's psychiatric symptoms have been 
attributed to both PTSD with major depressive disorder and panic 
disorder, and anxiety disorder NOS, described as a subthreshold 
PTSD condition.  

According to the United States Court of Appeals for Veterans 
Claims (Court or CAVC), "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  The Board finds, that both the VA 
examiner's diagnosis of anxiety disorder NOS, and the Veteran's 
VA psychiatrist's diagnosis of PTSD with major depressive 
disorder and panic disorder are adequate in that they are both 
based on examination of the Veteran, and meet the DSM-IV criteria 
for a psychiatric diagnosis.   The medical evidence reviewed and 
discussed by the VA examiner was factually accurate.  The 
Veteran's VA physician is familiar with the Veteran's psychiatric 
history and he had noted the Veteran's identified stressors 
during the course of treatment.  A VA social worker has also 
indicated in a January 2007 opinion that the Veteran has PTSD 
secondary to his identified stressors.  This opinion lends 
additional support to finding that the Veteran's psychiatric 
diagnoses are related to his in-service stressors.  

In light of the foregoing, the Board finds that service 
connection for anxiety disorder NOS, is warranted.  Resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that service connection is also warranted for PTSD with major 
depressive disorder and panic disorder.   See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2004).   
 


C.  Conclusion

The Veteran has current DSM-IV diagnoses of anxiety disorder NOS 
and PTSD with major depressive disorder and panic disorder.  The 
Veteran's psychiatric symptoms are shown by a VA psychologist to 
be related to his reported in-service stressors.  The Veteran's 
claimed stressors are deemed by a VA psychologist to be 
sufficient to produce a diagnosis of PTSD and are adequately 
supported by the evidence of record.  Therefore, the Board 
concludes that the evidence supports a finding that the Veteran 
has anxiety disorder NOS, and PTSD with major depressive disorder 
and panic disorder etiologically related to active service.


ORDER

Service connection for anxiety disorder NOS and PTSD with major 
depressive disorder and panic disorder is granted.



____________________________________________
S. L. Kenney
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


